George L. Sullivan has filed petition for leave to apply for writ of error corm nobis. He was convicted of murder and sentenced to death. The judgment was stormed by us at this term. Now he shows that one of the petit jurors *Page 497 
who sat on the panel that convicted him was a deputy sheriff. That the deputy sheriff qualified under oath when he was interrogated by stating that he held no office or commission under the United States or the State of Florida, and defendant did not learn differently until it was too late to raise the question by motion for a new trial or appeal.
Assuming that the juror was disqualified under the statute, Sec. 40.07, F.S. '41 F.S.A., we must first ascertain whether the matter may be considered on writ of error coram nobis. Coram nobis has been considered many times by us. See Chesser v. State of Florida, 92 Fla. 754, 109 So. 906; House v. State,127 Fla. 145, 172 So. 734; Chambers v. State, 136 Fla. 568,187 So. 156, certiorari granted Chambers v. State of Florida,308 U.S. 541, 60 S.Ct. 127, 84 L.Ed. 456, reversed309 U.S. 227, 60 S.Ct. 472, 84 L.Ed. 716; Hysler v. State, 146 Fla. 593,  1 So.2d 628, certiorari granted, 313 U.S. 557, 61 S. Ct. 1113, 85 L.Ed. 1518, affirmed 315 U.S. 411, 316 U.S. 642, 62 S.Ct. 688, 86 L.Ed. 932.
The law is well settled that the writ is not available unless the error claimed would have precluded the entry of a judgment against the petitioner. It is not enough to say that the error would compel the reversal of the judgment for another trial.
The petition is denied on authority of Chesser v. State, supra.
So ordered.
BUFORD, C. J., CHAPMAN and SEBRING, JJ., concur.